Exhibit 10.43



 

FOURTH AMENDMENT AND CONSENT RELATING TO CREDIT AGREEMENT



THIS FOURTH AMENDMENT AND CONSENT RELATING TO CREDIT AGREEMENT (this
"Amendment") is entered into as of July 14, 2006, among PETRO STOPPING CENTERS,
L.P., a Delaware limited partnership (the "Borrower"), PETRO STOPPING CENTERS
HOLDINGS, L.P., a Delaware limited partnership and a limited partner of the
Borrower ("Holdings"), PETRO HOLDINGS FINANCIAL CORPORATION, a Delaware
corporation ("Petro Holdings"), PETRO DISTRIBUTING, INC., a Delaware corporation
and a Subsidiary of the Borrower ("Petro Distributing"), and PETRO FINANCIAL
CORPORATION, a Delaware corporation and a Subsidiary of the Borrower ("Petro
Financial"), the Lenders (as defined in the Credit Agreement referred to below),
and WELLS FARGO BANK, N. A., as Administrative Agent, Collateral Agent and L/C
Issuer.



RECITALS

:





A. The Borrower, Holdings, Petro Holdings, Petro Distributing, Petro Financial,
the Lenders party thereto and the Administrative Agent have entered into that
certain Credit Agreement dated as of February 9, 2004 (as amended by that
certain First Amendment to Credit Agreement dated as of January 21, 2005, that
certain Second Amendment to Credit Agreement dated as of July 26, 2005, that
certain Third Amendment and Consent relating to Credit Agreement dated as of
February 3, 2006 and as such Credit Agreement may be further amended, modified,
supplemented and extended from time to time, including, without limitation, as
amended by this Amendment, the "Credit Agreement").



B. The Borrower has notified the Administrative Agent and the Lenders that the
Borrower desires to:

(i) amend clause (n) of Section 8.03 of the Credit Agreement to increase the
maximum amount of Guarantees that are permitted thereunder; and



(ii) obtain the release of the Collateral Agent's lien on approximately 15 acres
of raw land that is a part of the Borrower's stopping center located in Girard,
Ohio (Petro Unit No. 20).



C. The Agents and the Required Lenders have agreed to provide such amendment and
release upon and subject to the terms and conditions set forth in this
Amendment.



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:




DEFINITIONS

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meanings herein as in the Credit Agreement.






amendment to credit agreement

Addition of Definitions of "Asset Joint Venture" and "Operating Joint Venture"

. Section 1.01 of the Credit Agreement is hereby amended to add the following
terms and definitions thereof, which terms shall appear in alphabetical order in
Section 1.01:





"'Asset Joint Venture' means the joint venture between the Borrower and Alon
USA, Interests, LLC or any of its affiliates or subsidiaries organized for the
purpose of developing a travel center in the area of Midland, Texas.'



"'Operating Joint Venture' means the joint venture between the Borrower and Alon
USA, Interests, LLC or any of its affiliates or subsidiaries organized for the
purpose of operating certain aspects of the Asset Joint Venture."



Amendment to Definition of "Consolidated Leverage Ratio"

. The definition of the term "Consolidated Leverage Ratio" contained in Section
1.01 of the Credit Agreement is hereby amended and restated to read in its
entirety as follows:





"'Consolidated Leverage Ratio' means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b); provided, however, that, for purposes of determining Consolidated Funded
Indebtedness pursuant to clause (a) preceding, Guarantees of the Indebtedness of
the Asset Joint Venture and the Operating Joint Venture shall be excluded."



Amendment to the Definition of "Investment"

. The definition of the term "Investment" contained in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:





"'Investment' means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee of Indebtedness or assumption of Indebtedness of, or
purchase or other acquisition of any other Indebtedness or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment."



Amendment to Clause (n) of Section 8.03

. Clause (n) of Section 8.03 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:





"(n) Guarantees issued guaranteeing Indebtedness in an aggregate amount not to
exceed $15,000,000 at any time outstanding."




CONSENT TO INCREASE INVESTMENT IN

ASSET JOINT VENTURE AND OPERATING JOINT VENTURE

Investment in Asset Joint Venture and Operating Joint Venture

. Reference is made to that certain Third Amendment and Consent relating to
Credit Agreement dated as of February 3, 2006 among the parties hereto (the
"Third Amendment and Consent"). The Third Amendment and Consent is hereby
amended as follows:





Section 3.01(b)(iii) of the Third Amendment and Consent is hereby amended and
restated to read in its entirety as follows:



"(iii) the aggregate amount of Petro's Investment in the Asset Joint Venture and
the Operating Joint Venture shall not exceed $14,000,000;".



Section 3.02(b)(iii) of the Third Amendment and Consent is hereby amended and
restated to read in its entirety as follows:



"(iii) the aggregate amount of Petro's Investment in the Asset Joint Venture and
the Operating Joint Venture shall not exceed $14,000,000;".




consent relating TO partial
release of liEN on petro unit no. 20

Consent relating to Partial Release of Lien on Petro Unit No. 20

.





The Agents and the Required Lenders hereby consent to the sale of the Girard
Property (defined below) and the release by the Collateral Agent of its lien in
such property, as security for the Obligations, on approximately 15 acres of raw
land which currently is a part of the Borrower's stopping center located in or
near Girard, Ohio known as Petro Unit No. 20 (the "Girard Property"), which land
is specifically described on Fourth Amendment Schedule 1 attached hereto.

The Agents and the Required Lenders hereby agree that the Collateral Agent may
(i) pursuant to a release of lien in form and substance reasonably satisfactory
to the Collateral Agent, execute and file (or caused to be filed) of record, in
the appropriate records of Trumbull County, Ohio, a release of lien to
effectuate the release referred to in clause (a) preceding, and (ii) execute and
deliver such other documents as the Collateral Agent may deem reasonably
necessary or appropriate to effectuate such release.



Limitations regarding Consents

. The effect of the consents and agreements contained in Article 4 of this
Amendment is limited strictly as expressly provided herein, and, in order to
induce the Agents and the Lenders to agree to such consents and agreements, each
of the Borrower and the other Loan Parties agrees that, except as expressly
provided in Section 4.01 hereof, such consent and agreement shall not constitute
or be deemed a consent to any matter or a waiver of any Default or Event of
Default, now existing or hereafter arising, or a waiver of any rights or
remedies arising as a result of any Default or Event of Default. No consent or
waiver, express or implied, by any Agent or any Lender to or for any breach of
or deviation from any covenant, condition or duty by the Borrower or any other
Loan Party shall be deemed a consent or waiver to or of any other breach of the
same or any other covenant, condition or duty.






Representations and Warranties

Representations and Warranties

. Each of the Loan Parties represents and warrants to the Agents and the Lenders
that (a) all representations and warranties of any Loan Party or Petro contained
in the Credit Agreement or any other Loan Document are true and correct in all
material respects as of the date hereof as if made again on and as of the date
hereof (except to the extent that such representations and warranties were
expressly, in the Loan Documents, made only in reference to a specific date) and
(b) no Default or Event of Default has occurred and is continuing (after giving
effect to this Amendment).






MISCELLANEOUS

Ratifications

. Except as expressly modified and superseded by this Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect. The Loan Parties, the Agents and the Lenders agree
that the Credit Agreement shall continue to be legal, valid, binding and
enforceable in accordance with its terms.





Amendment as a Loan Document

. This Amendment shall constitute a Loan Document.





Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.





Applicable Law

. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF NEW
YORK'S GENERAL OBLIGATIONS LAW REGARDING CHOICE OF LAW); PROVIDED THAT THE
AGENTS AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.





Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of the Loan
Parties, the Agents and the Lenders and their respective successors and
permitted assigns, except that none of the Loan Parties may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Agents and the Required Lenders.





Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.





Headings

. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



[The remainder of this page is intentionally left blank.]



 

 

BORROWER

:





PETRO STOPPING CENTERS, L.P.,

a Delaware limited partnership



 

By:

Name:

Title:



 

HOLDINGS:



PETRO STOPPING CENTERS HOLDINGS, L.P.



 

By:

Name:

Title:



 

PETRO HOLDINGS:



PETRO HOLDINGS FINANCIAL CORPORATION



 

By:

Name:

Title:



 

PETRO DISTRIBUTING:



PETRO DISTRIBUTING, INC.



By:

Name:

Title:



 

PETRO FINANCIAL:



PETRO FINANCIAL CORPORATION



 

By:

Name:

Title:

AGENTS:



WELLS FARGO BANK, N. A.,

as Administrative Agent and Collateral Agent



 

By:

Name: David G. James

Title: Senior Vice President



 

LENDERS:



WELLS FARGO BANK, N. A.,

as a Lender and L/C Issuer



 

By:

Name: David G. James

Title: Vice President



 

 

BANK OF AMERICA, N.A.,

as a Lender



 

By:

Name:

Title:



 

BIG SKY LOAN FUND, LTD.,

as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



 

CELERITY CLO LIMITED



By: TCW Advisors, Inc.,

as Agent



 

By:

Name:

Title:



 

By:

Name:

Title:



EATON VANCE SENIOR FLOATING-RATE TRUST,

as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



EATON VANCE INSTITUTIONAL SENIOR LOAN FUND, as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



GRAYSON & CO.,

as a Lender



By: Boston Management and Research

Title: Investment Advisor



 

By:

Name:

Title:



 

 

RAYMOND JAMES BANK, FSB,

as a Lender



 

By:

Name:

Title:



TCW SELECT LOAN FUND, LIMITED,



By: TCW Advisors, Inc.

as its Collateral Manager



 

By:

Name:

Title:



 

By:

Name:

Title:



DARIEN LOAN FUNDING COMPANY

By: TCW Advisors

as its Interim Collateral Manager

 

By:

Name:

Title:

 

By:

Name:

Title:



 

CONSENT TO FOURTH AMENDMENT AND CONSENT RELATING

TO CREDIT AGREEMENT



Petro, Inc. hereby (a) consents to and approves all of the terms and provisions
of the Fourth Amendment and Consent Relating to Credit Agreement dated as of
July 14, 2006 to which this Consent is attached and (b) ratifies, confirms and
reaffirms (i) all terms and provisions of that certain Guaranty dated as of
February 9, 2004, executed by it to and in favor of Wells Fargo Bank, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer, and the other Lenders
party to the Credit Agreement, and all other Loan Documents to which it is a
party, and (ii) all of its indebtedness, liabilities and obligations under such
Guaranty and other Loan Documents, all of which shall continue in full force and
effect in accordance with their terms.



Date: July 14, 2006



PETRO, INC.



 

By:

Name:

Title: